DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 3, 2022.
In view of the Amendments to the Claims filed March 3, 2022, the rejections of claims 1-4, 6, 8-12, 16-20, 22, and 24 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 6, 2021 have been withdrawn.
In view of the Amendments to the Claims filed March 3, 2022, the rejections of claims 1-4, 6, 8-12, 16-20, 22, and 24 under 35 U.S.C. 103 previously presented in the Office Action sent December 6, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-4, 6, 8-12, 14, 16-20, 22, and 24-26 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, which depends on claim 1, recites, “wherein the first interconnect in the first location is completely removed”.
However, claim 1 is directed towards a structure and requires a first interconnect (see line 31).
It is unclear if the phrase “wherein the first interconnect in the first location is completely removed” recited in claim 25 requires a structure comprising a first interconnect or a structure not having any first interconnect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-12, 14, 17-20, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1), Glenn (U.S. Patent No. 6,313,396 B1), and Zimmerman (U.S. Pub. No. 2013/0014802 A1).
With regard to claims 1, 9, 17, 25, and 26, Adelhelm discloses a structure and method, comprising:
a solar cell array (see Fig. 6) comprised of
a substrate for a solar cell (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed “substrate” as it is an underlying or supporting member for the cited solar cell; Adelhelm does not specifically depict the substrate, the cited carrier, but Steinfeldt teaches a conventional substrate design 516, Fig. 4 which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array; it would have been obvious to a person having ordinary skill in the art to have substituted the generally discussed substrate design of Adelhelm for the specific conventional substrate design of Steinfeldt, which provides an underlying substrate encompassing the entirety of the surface area of and around the solar cell array, because the simple substitution of an element known in the art to perform the same function, in the instant case a substrate for supporting a solar cell array, provides a prima facie obviousness determination, see MPEP 2143 B), wherein the substrate is configured such that:
the solar cell has a cropped corner that defines a corner region; an area of the substrate remains exposed when the solar cell having the cropped corner that defines a corner region is attached to the substrate (such as depicted in annotated Fig. 6 below, the solar cell has a cropped corner that defines a corner region, an area of the substrate remains exposed when the solar cell having the cropped corner that defines a corner region is attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array);

    PNG
    media_image1.png
    733
    511
    media_image1.png
    Greyscale

Annotated Fig. 6
the area of the substrate that remains exposed includes a corner conductor attached to the substrate before or after the solar cells are attached to the substrate (as depicted in Fig. 6 and annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes a corner conductor 10 physically attached to the cited substrate before or after the cited solar cells are attached to the substrate since the corner conductor 10 is physically and mechanically attached to the solar cells which are glued/attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array); and
a first electrical connection between a contact of the solar cell and the corner conductor is made using a first interconnect attached between the contact and the corner conductor, wherein the first interconnect is attached to a first location in the corner conductor (such as depicted in Fig. 6, a first electrical connection between a contact 9 of the solar cell and the corner conductor 10 is made using a first interconnect 2 attached between the contact 9 and the corner conductor 10, wherein the first interconnect 2 is attached to a first location in the corner conductor 10, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array).

Adelhelm, as modified above, teaches the cited first interconnect which is connected in a location in the corner conductor formed on the cited substrate (recall Fig. 6) but does not disclose a second interconnect attached between the contact and the corner conductor at a different second location. 
However, Zimmerman discloses a method of repairing and reworking a substrate for a solar cell (see Fig. 10 and [0111-0113]). Zimmerman teaches electrical connections including a first interconnect attached to a contact of the solar cell (803 depicted in Fig. 10 as attached to contact 304’) in a first location (805, Fig. 10). Zimmerman teaches completely removing the first interconnect 803 in which “all damage is contained in the interconnector 803” (see [0111]). Zimmerman teaches a second interconnect from a new solar cell 802 is then electrically connected and attached to the contact 304’ but at a different second location 806 slightly offset from the first location (see Fig. 10 and [0111]). Zimmerman teaches the repair/rework process allows for the remaining active parts of the panel to be unaffected during the process (see [0113]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the structure and method of Adelhelm, as modified above, to include the repair/rework process of Zimmerman which includes an additional second interconnect at a different location, because it would have allowed for a repair/rework process which allows for the remaining active parts of the panel to be unaffected during the process.
Adelhelm, as modified above, does not disclose wherein the substrate is a multi-layer substrate comprised of one or more insulating layers separating one or more patterned metal layers, the patterned metal layers form electrical conductors buried within the substrate that are electrically isolated from the solar cells.
However, Glenn discloses a structure (see Title). Glenn teaches a substrate (18 and 20, Fig. 1 cited to read on the claimed substrate as they form an underlying and mechanically supporting member), the substrate is a multi-layer substrate comprised of one or more insulating layers 18 separating one or more patterned metal layers 19, the patterned metal layers 19 form electrical conductors buried within the substrate that are electrically isolated, not in direct electrical contact, from the solar cells 11/12/13 (see Fig. 1). Glenn teaches the module design provides for lightweight and inexpensive manufacturing (line 63-67, column 8).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the substrate of Adelhelm, as modified above, to include the multi-layer design of Glenn, because it would have provided for a solar module that is lightweight and inexpensive to manufacture.
With regard to claims 2, 10, and 18, independent claims 1, 9, and 17 are obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Zimmerman discloses wherein
the second location is adjacent the first location (recall Fig. 10 at 805 and 806).
With regard to claims 3, 11, and 19, independent claims 1, 9, and 17 are obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
an area of the first and second electrical connections is large enough to encompass both the first and second locations (as depicted in Fig. 6 of Adelhelm, as modified by Zimmerman to include an additional second interconnect above, an area of the first and second electrical connections is large enough to encompass both the first and second locations).
With regard to claims 4, 12, and 20, dependent claims 3, 11, and 19 are obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
the area of the first and second electrical connections is large enough for electrical current to flow around the first location (as depicted in Fig. 6 of Adelhelm, as modified by Zimmerman to include an additional second interconnect above, the area of the first and second electrical connections is large enough for electrical current to flow around the first location).
With regard to claims 6, 14, and 22, independent claims 1, 9, and 17 are obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein 
a joint remains when the first interconnect is removed (the cited structure is cited to read on the claimed “a joint remains when the first interconnect is removed” because it is structurally capable of having a joint, such as at contact 9 and corner conductor 10, remaining when the cited first interconnect 2 is removed).
Claims 8, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1), Glenn (U.S. Patent No. 6,313,396 B1), and Zimmerman (U.S. Pub. No. 2013/0014802 A1), as applied to claims 1-4, 6, 9-12, 14, 17-20, 22, 25, and 26 above, and in further view of Meyer (U.S. Pub. No. 2009/0183760 A1).
With regard to claims 8, 16, and 24, independent claims 1, 9, and 17 are obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above.
Adelhelm, as modified above, teaches a second interconnect in a second location different from the first location (recall rejection of claims 1, 9, and 17 above for repair/rework process allowing remaining parts of the device unaffected) but does not disclose wherein at least one of the first and second electrical connections is repaired by forming a third interconnect in a third location different from the first location.
However, the duplication of parts is a matter of obviousness (see MPEP 2144.04). Meyer discloses a solar cell panel (see Title) and teaches redundant interconnection structures can significantly improve the reliability of a PV system (see [0222]). 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have duplicated the interconnection structure of Adelhelm, as modified above, to form redundant interconnection structures, as suggested by Meyer, because it would have significantly improved the reliability of the solar cell panel.

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
Applicant argues Adelhelm does not teach corner conductors attached to, printed on, buried in, or deposited on the substrate. However, this argument is not persuasive.
As noted in the rejections of the claims, as depicted in Fig. 6 and annotated Fig. 6 above of Adelhelm, the cited area of the substrate in the corner region that remains exposed includes a corner conductor 10 physically attached to the cited substrate before or after the cited solar cells are attached to the substrate since the corner conductor 10 is physically and mechanically attached to the solar cells which are glued/attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 1, 2022